                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

KENNETH GARLAND,                                       )
                                                       )
                              Plaintiff,               )
                                                       )
                         v.                            )        No. 1:18-cv-00428-SEB-DLP
                                                       )
GEO GROUP,                                             )
et al.,                                                )
                                                       )
                              Defendants.              )


    ORDER GRANTING MOTION FOR PARTIAL SUMMARY JUDGMENT AND
   DIRECTING DISMISSAL OF CLAIMS AND TERMINATION OF DEFENDANTS

       Plaintiff Kenneth Garland is a prisoner confined at the New Castle Correctional Facility

(NCCF). Mr. Garland filed this lawsuit on February 14, 2018, raising several issues concerning

his medical care at NCCF.

       The defendants have moved for summary judgment on two of Mr. Garland’s claims,

arguing that Mr. Garland failed to exhaust his available administrative remedies as required by the

Prison Litigation Reform Act (PLRA), 42 U.S.C. § 1997e(a), before filing this lawsuit. For the

reasons set forth below, the motion for partial summary judgment must be granted.

                                           I. Legal Standards

       Summary judgment should be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). A “material fact” is one that “might affect the outcome of the suit.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is genuine only if a reasonable jury could find

for the non-moving party. Id. If no reasonable jury could find for the non-moving party, then there

is no “genuine” dispute. Scott v. Harris, 550 U.S. 372, 380 (2007). The Court views the facts in
the light most favorable to the non-moving party, and all reasonable inferences are drawn in the

non-movant’s favor. Ault v. Speicher, 634 F.3d 942, 945 (7th Cir. 2011).

        On a motion for summary judgment, “[t]he applicable substantive law will dictate which

facts are material.” National Soffit & Escutcheons, Inc., v. Superior Systems, Inc., 98 F.3d 262,

265 (7th Cir. 1996) (citing Anderson, 477 U.S. at 248). The substantive law applicable to this

motion for summary judgment is the PLRA, which requires that a prisoner exhaust his available

administrative remedies before bringing a suit concerning prison conditions. 42 U.S.C. § 1997e(a);

see Porter v. Nussle, 534 U.S. 516, 524-25 (2002). “[T]he PLRA’s exhaustion requirement applies

to all inmate suits about prison life, whether they involve general circumstances or particular

episodes, and whether they allege excessive force or some other wrong.” Porter, 534 U.S. at 532

(citation omitted).

        “Proper exhaustion demands compliance with an agency’s deadlines and other critical

procedural rules because no adjudicative system can function effectively without imposing some

orderly structure on the course of its proceedings.” Woodford v. Ngo, 548 U.S. 81, 90-91 (2006)

(footnote omitted); see also Dale v. Lappin, 376 F.3d 652, 655 (7th Cir. 2004) (“In order to

properly exhaust, a prisoner must submit inmate complaints and appeals ‘in the place, and at the

time, the prison’s administrative rules require.’”) (quoting Pozo v. McCaughtry, 286 F.3d 1022,

1025 (7th Cir. 2002)). “In order to exhaust administrative remedies, a prisoner must take all steps

prescribed by the prison’s grievance system.” Ford v. Johnson, 362 F.3d 395, 397 (7th Cir. 2004).

        It is the defendants’ burden to establish that the administrative process was available to Mr.

Garland. See Thomas v. Reese, 787 F.3d 845, 847 (7th Cir. 2015) (“Because exhaustion is an

affirmative defense, the defendants must establish that an administrative remedy was available and

that [the plaintiff] failed to pursue it.”). “[T]he ordinary meaning of the word ‘available’ is ‘capable




                                                   2
of use for the accomplishment of a purpose,’ and that which ‘is accessible or may be obtained.’”

Ross v. Blake, 136 S. Ct. 1850, 1858 (2016) (internal quotation omitted). “[A]n inmate is required

to exhaust those, but only those, grievance procedures that are capable of use to obtain some relief

for the action complained of.” Id. at 1859 (internal quotation omitted).

                                           II. Scope of Motion

        On April 26, 2018, the Court screened Mr. Garland’s complaint and identified four viable

claims, each based on the Eighth Amendment:

        •      claim against Dr. Ippel for failing to order a proper diet;

        •      claim against Wexford, GEO Group, Davis, and Winningham for refusing his
               medical bed;

        •      claim against Wexford, and Corizon for refusing Lyrica and IV-IG treatment;

        •      claim against Wexford for refusing medicated tissues.

Dkt. 8 at 6.

        The defendants’ motion seeks summary judgment only on Mr. Garland’s claims regarding

refusal of Lyrica and his medical bed. Dkt. 36 at 2. Therefore, the defendants have abandoned their

exhaustion defense as to Mr. Garland’s diet, IV-IG treatment, and medicated tissue claims, which

will continue to move forward. See dkt. 33. The sole question at issue in the defendants’ motion is

whether Mr. Garland exhausted available administrative remedies with respect to the Lyrica and

medical-bed claims.

                                        III. Grievance Procedure

        There is no dispute that, during the time before Mr. Garland initiated this lawsuit, an

administrative remedy program was available to inmates at NCCF. That remedy program was

codified in the Indiana Department of Correction’s (IDOC’s) Offender Grievance Process (OGP).

Dkt. 37-1 at 11–50. The OGP was revised during the time of the events underlying Mr. Garland’s



                                                     3
claims. For the sake of simplicity, the Court will cite only the 2015 version of the OGP. The Court

does not note, and neither party has identified, any difference between the two versions of the OGP

that would affect the outcome of this motion. Moreover, Mr. Garland appears to refer to the 2015

version in his response. See dkt. 39 at ¶ 1.

       By its own terms, an inmate may use the OGP to address numerous issues, including (but

not limited to):

       1. The substance and requirements of policies, procedures and rules of the
          Department or facility (including, but not limited to, correspondence, staff
          treatment. medical or mental health, some visitation, and food service);

       2. The way that staff members are interpreting and applying the policies,
          procedures, or rules of the Department or of the facility.

       3. Actions of individual staff, contractors or volunteers; all PREA issues;

       4. Acts of reprisal for using the Offender Grievance Process; and,

       5. Any other concerns relating to conditions of care or supervision within the
          Department or its contractors, except as noted in these administrative
          procedures.

Dkt. 37-1 at 14.

       The OGP also identifies certain issues for which no administrative remedy is available. A

nonexhaustive list of “non-grievable” issues includes:

       1. Federal, State, and local law;

                                               ...

       13. Personal Property Issues; and,

       14. Tort Claims.

Id. at 14–15.

       To complete the OGP (and exhaust its remedies), an inmate must complete the following

three steps:




                                                     4
         (i)   An informal attempt to solve a problem or address a concern, which can be
               followed by;

        (ii)   Submission of a written form outlining the problem or concern and other
               supporting information, and the response to that submission, which can be
               followed by;

       (iii)   A written appeal of the response to a higher authority and the response to
               that appeal. The Department does not require an offender who is satisfied
               with the result at any step to proceed further with the process.

Id. at 13. Because Mr. Garland does not contend that he completed all three steps with respect to

his Lyrica or medical-bed claims, the Court need not detail the specific requirements for

completing each step.

                                            IV. Analysis

       The defendants’ undisputed evidence shows that Mr. Garland filed no grievances regarding

his Lyrica claim and that he filed only a formal grievance—which he did not appeal—regarding

his medical-bed claims. Dkt. 37-1 at 7, 9, 101–107. Mr. Garland opposes summary judgment by

arguing that his suit against these particular defendants (who are private companies and their

employees) is not subject to the PLRA’s exhaustion requirement and that these two claims concern

non-grievable issues under the OGP. See dkt. 39.

       Mr. Garland’s argument that this suit is not subject to the PLRA is not supported by any

legal authority and is, in fact, directly contradicted by the statute’s language. The exhaustion

requirement applies to any action “brought with respect to prison conditions . . . by a prisoner.” 42

U.S.C. § 1997e(a). Thus, the PLRA’s exhaustion requirement comes into play in suits brought by

certain plaintiffs (prisoners) and raising certain issues (prison conditions) no matter the defendant.

Mr. Garland’s assertion that the exhaustion requirement does not apply to suits against private

companies and their employees is not supported by the PLRA’s language or, so far as the Court is

aware, any judicial precedent.



                                                  5
        Mr. Garland’s argument that his Lyrica and medical-bed claims concern non-grievable

issues also lacks support. He first argues that the claims are non-grievable because he is pursuing

them through federal law and because the OGP makes “Federal, state, and local law” non-grievable

issues. See dkt. 37-1 at 14. Mr. Garland is seeking relief in this Court for a violation of a right

secured by federal law. That is true of every prison-condition suit filed in this Court, including

those that are dismissed under the PLRA’s exhaustion provision. Mr. Garland is not challenging

any law; he is challenging the defendants’ provision for his medical needs.

        Mr. Garland also argues that his claims are non-grievable because they concern personal

property and tort claims. Id at 15. Again, the underlying issues Mr. Garland is seeking to resolve

concern his medical care and the prison’s provision of certain medication and equipment to treat

his medical conditions. They do not concern any property that Mr. Garland owned or his

presentation (or the prison staff’s denial) of a tort claim.

        The Lyrica and medical-bed claims raise issues falling squarely within the portion of the

OGP stating what issues are grievable. The denial by prison medical staff of medication and

medical equipment necessarily concerns the staff’s medical policies and rules, the way the staff

interprets those policies and rules, the staff’s actions, and “concerns relating to conditions of care.”

Id. at 14. In fact, Mr. Garland’s grievance records show that he filed grievances regarding his

medical bed and the denial of other medical treatment and supplies. See id. at 51–107. These

grievances were not rejected for raising non-grievable issues; they were accepted and received

rulings.

        In short, the undisputed evidence shows that the OGP was available to Mr. Garland as a

means for resolving his Lyrica and medical-bed issues and that he did not exhaust the remedies

the OGP provided. In light of 42 U.S.C. § 1997e(a), these claims should not have been brought




                                                   6
and must now be dismissed without prejudice. See Ford v. Johnson, 362 F.3d 395, 401 (7th Cir.

2004) (holding that “all dismissals under § 1997e(a) should be without prejudice.”).

                                           V. Conclusion

       For the reasons discussed in this Order, the defendants’ motion for partial summary

judgment, dkt. [35], is granted. Mr. Garland’s Lyrica and medical-bed claims are dismissed with

prejudice. Because those were the only claims pending against the GEO Group, Hannah (Foster)

Winningham, and Roy Davis, the clerk is directed to terminate them as defendants. No partial

final judgment shall issue at this time.

       This action will continue with Eighth Amendment claims against Dr. Ippel for failing to

order a proper diet; against Wexford and Corizon for refusing IV-IG treatment; and against

Wexford for refusing medicated tissues. The partial stay in this action is lifted, and a schedule

governing the development of the remaining claims shall be issued in a separate Entry.

       IT IS SO ORDERED.



       Date:       1/16/2019                        _______________________________
                                                     SARAH EVANS BARKER, JUDGE
                                                     United States District Court
                                                     Southern District of Indiana




                                                7
Distribution:

KENNETH GARLAND
143353
NEW CASTLE - CF
NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
1000 Van Nuys Road
NEW CASTLE, IN 47362

Douglass R. Bitner
KATZ KORIN CUNNINGHAM, P.C.
dbitner@kkclegal.com

Jeb Adam Crandall
BLEEKE DILLON CRANDALL ATTORNEYS
jeb@bleekedilloncrandall.com

Adam Garth Forrest
BOSTON BEVER KLINGE CROSS & CHIDESTER
aforrest@bbkcc.com

Britney Jade McMahan
KATZ KORIN CUNNINGHAM, P.C.
bmcmahan@kkclegal.com




                                     8
